



EXHIBIT 10.01


DESCRIPTION OF ANNUAL INCENTIVE BONUS PLAN FOR FISCAL 2019


On June 14, 2018, the Board approved the Company’s Annual Incentive Bonus Plan
for fiscal year 2019. The plan provides the Company’s executive officers with
the opportunity to earn annual cash bonuses based upon the achievement of
pre-established performance goals. Total bonus opportunities will be based on
achievement of annual targets. The plan provides for 50% of the bonus to be
based on the achievement of quarterly objectives and 50% to be based on the
achievement of annual objectives. Performance measures under the plan will be:
revenue growth, earnings per share, operating profit, and return on invested
capital targets at the Company level; and, additionally for certain executives,
total sales, operating profit and new business wins and other business-specific
business unit targets at the business unit level. The plan allows awards to
provide for different metrics, target levels and weightings for different
executives.  The Board, or the Compensation Committee if so delegated by the
Board, maintains the authority to reduce quarterly and annual bonus award
payouts upon evaluation of each bonus award in the context of the Company’s
overall performance.
 
Under the Annual Incentive Bonus Plan, target award opportunities are set at
various percentages of base salary, which will be: 200% of base salary in the
case of the Chief Executive Officer; 110% of base salary in the case of the
Chief Financial Officer; and between 90% and 110% of base salary in the cases of
other named executive officers. Actual payout opportunities for each bonus
component will range from a threshold of 50% of target to a maximum of 200% of
target for the quarterly payouts and a threshold of 50% of target to a maximum
of 300% of target for the annual bonuses, in each case based on achievement of
the performance measures. If the Company or business unit fails to achieve the
threshold level for any performance measure, no payout is awarded for that
measure. For purposes of determining achievement of award opportunities, the
incentive bonus plan uses adjusted, non-GAAP measures.







